Citation Nr: 1403065	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  13-23 201	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the residuals of a crush injury to the right lower leg, to include on the basis of aggravation during service.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1999 to November 1999, January 2003 to January 2005, and from May 2009 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he suffered a right leg injury in 2008 when a tree fell on him prior to his most recent period of active duty and deployment.  Currently there is no record of such an injury; private treatment records should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) (2011) (VA has a duty to make reasonable efforts to obtain relevant private medical records).

Additional military records must also be obtained.  The most recent DD Form 214 indicates a possible additional period of service of which there is no current record.
In addition to the discrepancy in the Veteran's service record, some service treatment records (including, for example, the Veteran's entrance examination for the period of service that began in May 2009), are not of record.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (VA has a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records).

Further, the December 2010 VA examination report is inadequate for adjudication purposes.  In addition to the fact that the examiner did not have access to the Veteran's claims file or the service treatment records for the period of service in which he alleges that his right leg injury was aggravated, the examiner also failed to provide an adequate rationale in support of his opinion that the Veteran's increased pain levels were temporary.  In this regard, the Veteran continues to assert, years after service, that his right leg pain is constant.  

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of active duty service for the Veteran.  The most recent DD 214 indicates prior active service of two years, 10 months, and 28 days.  The other two DD 214s of record show service periods of one year, 11 months, and 29 days (January 2003 to January 2005) and five months and 12 days (June 1999 to November 2009); those two periods of service add up to approximately two years and five months, suggesting that the Veteran has served an additional, undocumented five months of active duty.  Document for the record all actions taken to obtain verification.

2.  Obtain and associate with the claims file all service treatment records (not already of record) for each of the Veteran's periods of active duty.  Document for the record all actions taken to obtain the additional service treatment records.  VA will end its efforts to obtain records only where it concludes that the records sought do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  If after continued efforts to obtain federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must so notify the claimant.  38 C.F.R. § 3.159(e)(1).  

3.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.  The Veteran should be specifically asked to identify the private treatment records for his 2008 right leg injury.

If the Veteran identifies private treatment records, request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  

4.  After completion of the foregoing, return the claims file to the examiner who conducted the December 2010 examination for an addendum opinion.  If the December 2010 examiner is no longer available to VA, a similarly qualified examiner must provide the requested opinions.  No additional examination is required unless deemed necessary by the examiner.  The examiner must provide an explanation for all opinions expressed.  If the examiner is unable to provide any requested opinion without resorting to speculation, he must explain why such an opinion would be speculative.  

The examiner must review the claims file (including all service treatment records added to the file as a result of these remand instructions), this remand, and any relevant records in Virtual VA.  The report must indicate that such a review occurred.

If the service entrance examination for the period of service from 2009 to 2010 demonstrates the presence a right leg injury or complaints, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's residuals of a right leg injury were aggravated (i.e., worsened beyond the natural progression) during subsequent active duty, including deployment.  

In providing this opinion, the examiner must address the Veteran's competent assertions that (a) his leg pain worsened when he was required to wear heavy body armor, and (b) his leg pain continues on a constant basis to the present time.

If the service entrance examination for the period of service from 2009 to 2010 is not available or does not indicate a right leg injury or complaints, and private records indicate a right leg injury in 2008, the examiner must provide an opinion as to whether the Veteran's residuals of a right leg injury clearly and unmistakably pre-existed service and were clearly and unmistakably not aggravated during active duty, including deployment.  

In providing this opinion, the examiner must address the Veteran's competent assertions that (a) his leg pain worsened when he was required to wear heavy body armor, and (b) his leg pain continues on a constant basis to the present time.

Finally, if the service entrance examination for the period of service from 2009 to 2010 does not demonstrate the presence a right leg injury or complaints or is unavailable and there are no private records showing a right leg injury in 2008, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's residuals of a right leg injury were incurred during active service, to include each of the Veteran's periods of service.  

In providing this opinion, the examiner must address the Veteran's competent assertions that (a) his leg pain worsened when he was required to wear heavy body armor, and (b) his leg pain continues on a constant basis to the present time.

5.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  It must be ensured that the examiner documented consideration of Virtual VA.  If the report is deficient in any manner, implement corrective procedures at once.  

6.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

